—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1999, which, inter alla, denied claimant’s application to reopen a previous decision denying his application for unemployment insurance benefits.
After the initial determination of the local unemployment insurance office found claimant ineligible for unemployment insurance benefits, claimant requested a hearing which he failed to attend. Based upon claimant’s default, the initial determination was sustained. Nearly three months later, claimant applied to reopen the decision. The Unemployment Insurance Appeal Board denied the application and claimant appeals.
Whether to grant an application to reopen is a matter for the Board to decide in the exercise of its discretion and, absent an abuse of discretion, the Board’s decision will not be disturbed (see, Matter of Trincere [Sweeney], 235 AD2d 904). The record, which includes evidence of claimant’s inconsistent excuses for his failure to attend the hearing, reveals no abuse of discretion in the Board’s denial of claimant’s application to reopen (see, Matter of Fruci [Commissioner of Labor], 260 AD2d 831).
Cardona, P. J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.